department of the treasury internal_revenue_service washington d c tax exempt and - government entities division release number release date date date res uniform issue list numbers _ contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a ‘letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office result in a penalty file the returns in accordance failure_to_file the returns timely may we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely karen schiller acting director exempt_organizations rulings and agreements department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person uniform issue list numbers identification_number contact number fax number employer_identification_number legend date state year1 description description2 description3 description4 descriptiond x year2 dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts you were incorporated on date in state you state that you are a research and advocacy organization committed to educating the citizens of your state about the impact and or opporiuriity of important public policy issues believe are ‘extremely significant but have not garnered the level of public attention or debate you think is appropriate you seek to facilitate education and outreach to elected officials opinion leaders and other community stakeholders to elevate these issues in the public discourse in particular you plan to focus on issues that you you state that one of your primary activities is the promotion and advocacy of open debate on contemporary federal and state public policy issues specifically you state that your staff will undertake short- and long-term projects to initiate an honest and open public policy debate among the general_public concerning a particular issue of importance to you this activity involves the participation of your staff in the public debate on this issue as well as efforts to petition state leaders congress and the executive branch you state that this activity accounts for about of your time you state that you devote another of your time to public education through mass media communication such as your website your website is primarily devoted to raising funds for political advertisements your donate now webpage states t description1 donations the webpage goes on to state that description2 your website states that you are provides the following your take action now webpage n w r a description3 description2 description4 description description candidates description2 description3 description4 and description5 all reflect your position on your primary issue description1 you state that you spend about of your time locating and appealing to new contributors in year1 one week before the election you sent out a flier to educate the public the flier was in opposition to a candidate in that election one side of the flier has a statement criticizing the candidate with respect to your primary issue descriptioni the other side of the flier states this tuesday remember description1 the candidate is a member of the u s house of representatives and was running for reelection in year1 in or near the same district in which you are located you stated that you spent approximately dollar_figurex producing and disseminating this flier in year1 you had revenue of approximately dollar_figurex you expended approximately in the updated financial data for the three years you provided you state that you had revenue in year1 and year2 the two federal election years but you had no revenue in the non-federal election_year dollar_figurex on the flier previously described approximately dollar_figurex on a script and development of a television advertisement that did not air and approximately dollar_figurex on legal accounting and administrative costs approximately dollar_figurex on compensation to one of your directors in year2 you had revenue of approximately dollar_figurex of which you spent law sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of organizations not organized for profit but operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 of the regulations provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community sec_1_501_c_4_-1 provides that the promotion of social welfare does not include direct or indirect participation in political campaigns on behalf of or in opposition to any candidate for public_office revrul_68_656 1968_2_cb_216 concluded that an organization that informs the public on controversial subjects and attempts to influence legislation germane to its program may qualify for exemption under sec_501 the organization sought changes in the law and educated the public about a currently illegal activity by circulating printed material and legislative proposals revrul_2004_6 2004_1_cb_328 analyzes six situations to determine whether the organization described in each has expended funds for a sec_527 exempt_function as a result of an advocacy communication on a public policy issue a sec_527 exempt_function means the function of influencing or attempting to influence the selection nomination election or appointment of any individual to any federal state or local public_office or office in a political_organization or the election of presidential or vice-presidential electors whether or not such individual or electors are selected nominated elected or appointed all the facts and circumstances must be considered when making this determination factors that tend to show that an advocacy communication on a public policy issue is for a sec_527 exempt_function include but are not limited to the following the communication identifies a candidate for public_office the timing of the communication coincides with an electoral campaign the communication targets voters in a particular election tie communication identifies that candidate’s position on the public policy issue that is the subject of the communication the position of the candidate on the public policy issue has been raised as distinguishing the candidate from others in the campaign either in the communication itself or in other public communications the communication is not part of an ongoing series of substantially_similar advocacy communications by the organization on the same issue e e factors that tend to show that an advocacy communication on a public policy issue is not for a sec_527 exempt_function include but are not limited to the following e e the absence of any one or more of the factors listed above the communication identifies specific_legislation or a specific event outside the control of the organization that the organization hopes to influence e e e the timing of the communication coincides with a specific event outside the control of the organization that the organization hopes to influence such as a legislative vote or other major legislative action for example a hearing before a legislative committee on the issue that is the subject of the communication the communication identifies the candidate solely as a government_official who is in a position to act on the public policy issue in connection with the specific event such as a legislator who is eligible to vote on the legislation the communication identifies the candidate solely in the list of key or principal sponsors of the legislation that is the subject of the communication revrul_2007_41 2007_1_cb_1421 analyze sec_21 situations to determine whether the organization described in each has directly or indirectly participated in a political campaign on behalf of or in opposition to a candidate for public_office considered when making this determination when determining whether a communication results in political campaign intervention key factors include all facts and circumstances are e e e e e wheiner the statement identifies one or more candidates for a given public_office whether the statement expresses approval or disapproval for one or more candidates’ positions and or actions whether the statement is delivered close in time to the election whether the statement makes reference to voting or an election whether the issue addressed in the communication has been raised as an issue distinguishing candidates for a given office whether the communication is part of an ongoing series of communications by the organization on the same issue that are made independent of the timing of any election whether the timing of the communication and identification of the candidate are related to a non-electoral event such as a scheduled vote on specific_legislation by an officeholder who also happens to be a candidate for public_office analysis based on our analysis of the information you submitted with your application we have determined that you are not operated exclusively for the promotion of social welfare within the meaning of sec_501 c because you are not primarily engaged in activities that promote social welfare therefore you do not qualify as an organization described in sec_501 sec_1_501_c_4_-1 provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community you have not established that you are primarily engaged in promoting the common good and general welfare of the people of the community you stated that your activities would primarily consist of the promotion and advocacy of open debate on contemporary federal and state public policy issues and public education through mass media communication such as your website you have not provided information regarding such activities and how they would further social welfare purposes rather the information provided about your activities indicates that you do not further social welfare purposes in year1 you spent approximately of your revenue on the production and distribution on a - flier that encouraged the defeat of a candidate for public_office your activities are unlike the organization in revrul_68_656 supra because your materials are accompanied by the identification of a candidate for public_office and discourage the public from voting for that particular candidate your production and distribution of the flier has multiple factors that are indicative of participation or intervention in political campaigns as described in revrul_2004_6 supra and revrul_2007_41 supra the flier identified a candidate for public_office the timing of the communication coincided with an electoral campaign the flier referred to the election day and the flier identified the candidate’s position on the public policy issue your production and distribution of the flier constituted direct political campaign intervention in opposition of a candidate for public_office your website is devoted to raising money for political advertisements to help elect members to congress that share your values this is political campaign intervention and does not further social welfare purposes you have not provided information to show that the development of the unaired television advertisements furthered social welfare purposes in year2 you spent of your revenue compensating one of your directors for his efforts coordinating your activities website fundraising and placement of public materials concerning your mission from year1 to year2 from the information you submitted with your application your activities were the production and distribution of the flier described above the operation of your website-both of which are political campaign intervention-and the creation of the unaired television advertisement which you did not establish furthered social welfare purposes therefore the compensation of your director for these activities does not further social welfare purposes conclusion in summary you are not operated primarily to promote social welfare because you have not established that your primary activities promote social welfare accordingly you do not qualify for exemption as an organization described in sec_501 and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination - your protest statement should be accompanied by the following declaration under penaities of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at for more information about representation see publication practice_before_the_irs if you www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karen schiller acting director eo rulings and agreements
